Citation Nr: 1213747	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  05-31 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to Agent Orange exposure. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to October 1967. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran appealed, and in September 2008, the Board denied the claim.   

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In October 2009, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's September 2008 decision.  That same month, the Court issued an Order vacating the September 2008 Board decision.  

In July 2010, the Board remanded the claim for additional development. 

In February 2012, the Veteran's representative's motion to withdraw was granted.  See 38 C.F.R. § 14.631(f)(1) (2011).  The appellant does not currently have an appointed representative.  

In July 2008, the Veteran was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

 
FINDING OF FACT

The Veteran does not have diabetes mellitus that is related to his service. 




CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran is seeking entitlement to service connection for diabetes mellitus.  He essentially contends that he has the claimed condition due to herbicide exposure which he asserts he experienced during military service in at Randolph Air Force Base in Texas. 

In June 2004, the RO received the Veteran's claim of entitlement to service connection for diabetes mellitus.  In a February 2005 rating decision, the RO denied the claim.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  38 C.F.R. § 3.303(d).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 Diabetes; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

An appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

The Veteran's service treatment reports do not show any treatment for, or a diagnosis of, diabetes mellitus.  The Veteran's separation examination report, dated in September 1967, shows that his endocrine system was clinically evaluated as normal, and that urinalysis was negative for sugar.  In an accompanying "report of medical history," the Veteran denied a history of sugar or albumin in his urine.  

As for the post-service medical evidence, it consists of VA reports, dated between 1976 and 2004.  This evidence shows that the Veteran was noted to be obese in 2001, and that he was diagnosed with diabetes mellitus in 2004.

The Board finds that service connection for diabetes mellitus is not warranted.  With regard to the possibility of service connection on a direct basis, the Veteran was not treated for any relevant condition during service.  The earliest medical evidence of diabetes mellitus is dated no earlier than 2004.  This is about 36 years after separation from active duty.  The Veteran has not specifically asserted that he had any relevant symptoms during service which continued until his 2004 diagnosis, and this lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no competent medical evidence to show that diabetes mellitus was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  There is no competent medical evidence of record suggesting a causal link between the Veteran's service and the subsequent development of diabetes mellitus.  

With regard to the possibility of service connection due to exposure to Agent Orange, the Veteran asserts that he was exposed to herbicides during service at Randolph Air Force Base, to include being near a vehicle which sprayed the flight line and base perimeter with Agent Orange, and loading drums of Agent Orange aboard C-130 aircraft.  

In December 2004, the National Personnel Records Center (NPRC) stated, "There is no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam." 

In September 2010, the RO attempted to verify the Veteran's claim of exposure to Agent Orange with the U.S. Army and Joint Services Records Research Center (JSRRC) through the Defense Personnel Records Information Retrieval System.  In October 2010, a reply was received which states, "Available historical records do not document the spraying, testing, transporting, storage, or usage of Agent Orange at Randolph Air Force Base, Texas.  We further reviewed the Department of Defense list on herbicide tests and storage outside the Republic of Vietnam; Randolf Air Force Base is not a listed location."  

In October 2011, the RO sent an electronic mail (email) to VA's Compensation and Pension (C&P) service, to attempt to verify the Veteran's claim of exposure to Agent Orange during service.  That same month, a reply was received from C&P which states, "Review of Department of Defense (DoD) list of sites associated with herbicide use or testing does not indicate any evidence of herbicide use or storage at Randolph AFB (Air Force Base), Texas.  Additionally, authoritative sources have provided information indicating that contract civilian or Merchant Marine ships were used to transport Agent Orange to Vietnam from the US, not C-130s.  Finally, DoD has no record that tactical herbicides, such as Agent Orange, were used within the base for purposes such as small-scale brush or weed clearing activity."

In November 2010, the RO issued a memorandum in which it detailed the attempts that had been made to verify the Veteran's claimed exposure to Agent Orange.  The RO concluded that all attempts to verify his claimed exposure had been correctly followed, and exhausted, and that, "Further efforts are futile and based on these facts, we find that the record is not available."  That same month, the RO notified that Veteran and his representative that any further attempts to verify his claimed Agent Orange exposure would be futile.  See 38 C.F.R. § 3.159(e) (2011).

The Board finds that exposure to Agent Orange is not shown.  As discussed above, a determination was made by the appropriate authorities, to include C&P and the JSRRC, that herbicides were neither used at, or shipped out of, Randolph Air Force Base during the period of the Veteran's military service.  In summary, the evidence is insufficient to show that the Veteran was exposed to Agent Orange.  Accordingly, the claim must be denied on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  The Board further notes that there is no competent medical evidence of record to show that diabetes mellitus is related to exposure to Agent Orange.  Combee.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The issue on appeal is based on the contention that diabetes mellitus was caused by service that ended in 1968.  To the extent that the Veteran asserts that he was exposed to Agent Orange during service, he is not competent to state the chemical makeup of anything he may have been exposed to during service.  In this case, when the Veteran's service treatment reports (which do not show that he had the claimed condition), and his post-service medical records are considered (which do not contain competent evidence of a nexus between diabetes mellitus and the Veteran's service, to include as due to exposure to Agent Orange), together with the other evidence of record (which does not show exposure to Agent Orange) the Board finds that the evidence outweighs the Veteran's contention that he has diabetes mellitus that is related to his service.  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2004.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).    

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA medical records.  

In July 2010, the Board remanded this claim and directed that the Veteran be requested to provide additional details of his claimed Agent Orange exposure, that an attempt be made to verify his claimed Agent Orange exposure with VA's C&P service, and that if C&P did not verify the claimed exposure, that an attempt be made to verify this exposure with the JSRRC.  This requested development has been discussed, supra.  See also duty-to-assist letters, dated in May and November of 2010; representative's response, dated in July 2010.  Under these circumstances, the Board finds that there has been substantial compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

The Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

In this case, the Veteran is not shown to have been exposed to Agent Orange during service, he was not treated for the claimed condition during service, and there is no competent evidence to show that the claimed condition is related to his service, to include as due to exposure to herbicides.  The earliest medical evidence of diabetes mellitus is dated in 2004, which is about 36 years after separation from service.  He has not specifically asserted that he has had a continuity of any relevant symptoms since service.  There is no competent evidence relating diabetes mellitus to service.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2011); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds that the service and post-service medical record provides evidence against this claim.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


